ACCEPTED
                                                                                         03-14-00810-CV
                                                                                                 5126043
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     5/1/2015 4:31:51 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                     No. 03-14-00810-CV

                                                                         FILED IN
                               In the Third Court of Appeals      3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                   For the State of Texas         5/1/2015 4:31:51 PM
                                       Austin, Texas                JEFFREY D. KYLE
                                                                          Clerk


                                    STEPHEN D. FOX,
                                   AS NEXT FRIEND OF
                                       C.F. and M.F.
                                         Appellant

                                               v.
                        MIRNA AZUCENA ALBERTO PEREZ
                                  Appellee


    Appeal from the 207th Judicial District Court of Comal County, Texas
                         Cause No. C2014-1631B
                     Honorable Dip Waldrip, Presiding


                                           APPELLANTS'
            SECOND MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLANT'S BRIEF




                                                New Braunfels, Texas 78131
                                                (832) 245-2665
                                                EMail-
                                                Fox.Stephen20 11@ gmail.com

                                                ATTORNEY FOR APPELLANTS


Motion for Extension of Time/File Brief/                                         1
TO THE HONORABLE COURT OF APPEALS:

         COMES NOW, Appellants, STEPHEN D. FOX, as Next Friend of

C.F. and M.F., and move the Court to grant a Second Motion for Extension

of Time to File Appellants' Brief herein, and in support thereof would show

the Court the following:

    1.       Appellants' Attorney of Record, STEPHEN D. FOX, has been

             extremely busy in commercial I civil litigation cases Texas as well

             as in Louisiana. The issues that Appellants are researching are

             very technical and require extensive research therein. The court

            hearings and trials, as well as the technical issues concerning the

             this appeal deal with complex issues of law have prevented him

            from completing his research of the law and drafting Appellant's

             Brief herein; although Appellant has been working on that Brief.

    2.       STEPHEN D. FOX also has hearing and trial matters pending in

             various District and County Civil courts, for which he must

             exercise due diligence in preparation and presentation at those

             hearings and trial.

    3.       STEPHEN D. FOX has also had a matter pending before Louisiana

             District Courts and Courts of Appeals, which matter has taken a

             tremendous amount of Appellant's research and writing time.



Motion for Extension of Time/File Brief/                                        2
    4.       For the good cause as shown above, Attorney, STEPHEN D. FOX,

             requires at least an additional three (3) month in which to file

             Appellant's Brief.

    5.       Because of the matters, as stated above, STEPHEN D. FOX

             request that the Court grant Appellant a three (3) month extension

             for filing Appellant's Brief.

    6.       This Motion of not brought for purposes of delay, but that justice

             might be done.

    WHEREFORE, PREMISES CONSIDERED, Appellants pray that the

Court grant Appellants' Second Motion for Extension of Time to File

Appellants' Brief herein, and for such other and further relief, both general

and special, legal and equitable, to which Attorney, STEPHEN D. FOX,

may show himself to be justly entitled.

                                             Respectfully submitted,




                                             s£f:~ox~
                                             TBN 07337250
                                             P.O. Box 312104
                                             New Braunfels, Texas 78131
                                             (832) 245-2665
                                              EMail-
                                             Fox.Stephen20 11@ gmail.com

                                             ATTORNEY FOR APPELLANTS


Motion for Extension of Time/File Brief/                                      3
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document

was served upon all parties entitled to notice per the Texas Rules of Civil

Procedure               on            this   the     J>f          day           of

------...~lt"-i4~~~r-+----------' 2015.

                                             s~~-F~
                           CERTIFICATE OF CONFERENCE

        I do hereby certify that a reasonable effort has been made to resolve

the dispute without the necessity of intervention and that effort has failed.


                                             s£~1.15x~




Motion for Extension of Time/File Brief/                                         4
                                           AFFIDAVIT

STATEOFTEXAS                      §

                                           §

COUNTY OF BEXAR                                §

        BEFORE ME, the undersigned authority, on this day personally

appeared STEPHEN D. FOX, who, being by me duly sworn upon his oath

did depose and say:

       "My name is STEPHEN D. FOX, I am over the age of eighteen (18)
years, competent to testify, I have personal knowledge of the facts stated
herein, and all facts stated herein are true and correct.

      I have drafted and read the foregoing Second Motion for Extension of
Time to File Appellants' Brief and all facts stated therein are true and
correct. This Motion is not brought for purposes of delay, but that justice
might be done."

                          Further Mfiant Sayeth Naught:                  ~


                                                   ~~~L~
                                                       Sv PHEN D. FOX

        SWORN TO AND SUBSCRIBED BEFORE ME, the undersigned
                         ){-
                       /
authority, on this the __ day of                                           , 2015.



                                                       Notary Public/State of Texas


                                                       My Commission Expires:
                                                                   OL/ j,o/zaJfa

Motion for Extension of Time/File Brief/                                              5
/, the undersigned Notary Public, have verified the identity of the Deponent herein by:



                 (A) The deponent is personally known to the notary public;
                 (B) The deponent was identified by an identification card
                 issued by a governmental agency or a passport issued by the
                 United States; or
                 (C) The deponent was introduced to the notary public, and, if
                 introduced, the name and residence or alleged residence of the
                 individual introducing the deponent. Tex.     Gov. Code §
                 406.014 (1997).




Motion for Extension of Time/File Brief/                                                  6